10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
23

 

 

ALEX G. TSE (CABN 152348) F|LED

United States Attorney

BARBARA J. vALLIERE (DCBN 439353) NUV 07 2013 W/
Chief, Criminal Division SuSAN Y_ SOONG
SAMANTHA SCHoTT (NYBN 5132063) NORTH 3'§;§,§§~0 OFF,CE

Special Assistant United States Attomey
1301 Clay Street, Suite 34OS
Oakland, Calif`omia 94612
Telephone: (510) 637-3680
FAX: (510) 637-3724
Samantha.schott@usdoj.gov

Attomeys for United States of America

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISlON
UNITED STATES OF AMERICA, CR 18-0498 JSW

Plaintiff,

MOTION TO UNSEAL AND IPRQ'P-BS-EDI
v. ORDER

)
)
)
)
§
R1CKELLE SHERELLE RoB1NSoN and ) _
RoBrN MAR1E HIGGS, )
)
)
)
)

Defendants.

 

The government moves to unseal the above-captioned case.

DATED: November 7, 2018 Respectfully Submii'ted,

ALE TSE
Unite teS Attome

 

    

S cia Ssistant Unite Sta SAttomey

MOTlON TO UNSEAL AND [PROPOSED] ORDER
CR 18-0498 JSW

 

10
11
12
13
14
15
16
1'/'
18
19
20
21
22
23
24
25
26
27
28

 

 

|PROPQSED| ORDER

The Court orders this matter unsealed.

IT IS SO ORDERED.

DATED; 11 [’?[‘g

MOTION TO UNSEAL AND [PROPOSED] ORDER
CR 18-0498 JSW

/

 

1101<{ DoNNA M. RYU
United States Magistrate Judge

 

